GOLDTHWAITE, J.
The equity of the bill rests upon the allegations of the sale of land by Humphries, the intestate of the defendant, to the complainant, with warranty of title ; the fraudulent representations on the part of the vendor that he had the title at the time of the conveyance, when, in fact, he had not, by reason of his conveyance to his children before that time; and the insolvency of his estate, which renders it unable to respond in damages. These allegations are sufficient to sustain the bill. —Young v. Harris, 2 Ala. 108; Spence v. Driver, 3 Ala. 251; Greenlee v. Gaines, 13 Ala. 198.
*515The appellant proves that the deed to the children was made to defraud creditors, and sets up the fraud of his intestate in order to defeat that deed, and thus sustain tho title to the complainant. This cannot be done. The law holds the deed void, as against creditors and purchasers ; but it can only be so declared when it is attacked for the fraud. Here the deed is not assailed by the purchaser. He assumes, as he has a right to do, that it is honest, and a court of justice will not allow the party who made it to say that it was fraudulent. To do so, would be against good morals; and the grantor, under such circumstances, not being permitted to impeach his own deed, his administrator cannot do so.—Marler v. Marler, 6 Ala. 367; Roden v. Murphy, 10 Ala. 804.
Decree affirmed.